Citation Nr: 1539805	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-35 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to concurrent recepit of military retired pay and disability compensation prior to January 2014.

(The issues of entitlement to an increased rating for migraine headaches on an extraschedular basis and entitlement to a total disability rating based on individual unemployability (TDIU) are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to June 1984 and from January 2006 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA) and a May 2014 determination of the Defense Finance and Accounting Service (DFAS).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the appeal of the denial of entitlement to concurrent recepit of military retired pay and disability compensation came to the Board along with the appeal from the denial of entitlement to an increased rating and a TDIU noted in a parenthetical reference on the title page of this decision.  Although Board policy is generally that all issues over which the Board has jurisdiction in an individual case will be addressed in a single document, there are exceptions to this policy. One of these exceptions is for issues dependent on completely different law and facts; another is for matters arising out of two or more agencies of original jurisdiction. See BVA Directive 8430, § 14(c). Both exceptions are applicable here. The Board is therefore issuing this separate decision as to entitlement to concurrent recepit of military retired pay and disability compensation prior to January 2014.

In January 2014, VA mailed the Veteran a letter notifying him that a 50 percent disability rating had been implemented as of January 2009, with entitlement to increased compensation beginning on February 1, 2009. Because the Veteran had been in recepit of military retired pay, the VA compensation payment was partially withheld from February 2009 through December 2013. The letter informed the Veteran of the limitation of concurrent recepit of military retired pay and disability compensation and stated that VA would work with the retired pay center (a component of DFAS) to determine if withholdings should be retroactively adjusted. In May 2014, DFAS determined that the Veteran was entitled to $9,300 worth of retroactive pay. On January 9, 2015, VA received a letter from the Veteran's attorney which purported to be a notice of disagreement as to the withholding of VA compensation payments and alleging errors in the DFAS audit.

Where, as here, a Veteran has filed a notice of disagreement and there is no statement of the case on file for the issue identified in the notice of disagreement, the Board must remand, not refer, the issue to the AOJ for issuance of a statement of the case. See Manlincon v. West, 12 Vet. App 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Undertake all appropriate steps to issue the Veteran a statement of the case addressing the issue of entitlement to concurrent recepit of military retired pay and disability compensation prior to January 2014. In adjudicating the matter de novo all appropriate notice and development should be undertaken. The Veteran should be afforded an appropriate time period to respond.

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the remanded issue, (to the extent such action is appropriate) the AOJ should undertake any indicated development, readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




